940 F.2d 661
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re PHOENIX COAL COMPANY, Debtor.PHOENIX COAL COMPANY, Plaintiff-Appellee,v.RICH CREEK PROCESSING, INC., Belva Coal Company, Inc.,formerly known as Belva Acquisition, Inc.,Defendants-Appellants.
No. 91-5493.
United States Court of Appeals, Sixth Circuit.
July 19, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendants appeal a district court order vacating the bankruptcy court's dismissal of the plaintiff's complaint and remanding the case to the bankruptcy court for plaintiff to amend its complaint and conduct further discovery.  The plaintiff now moves to dismiss the appeal.  The defendants have responded in opposition.


2
Pursuant to 28 U.S.C. Sec. 158(d), this court has jurisdiction in bankruptcy matters in appeals from all final decisions, judgments, orders, and decrees of district courts sitting in review of bankruptcy courts.  In re:  Vause, 886 F.2d 794 (6th Cir.1989).  The order from which this appeal is taken requires that further steps be taken by the bankruptcy court before an adjudication on the merits of the plaintiff's claims can be made.  Accordingly, this matter is not yet final for review by this court.  See In re:  Frederick Petroleum Corp., 912 F.2d 850 (6th Cir.1990).


3
It is therefore ordered that the plaintiff's motion to dismiss is granted without prejudice to the defendants' right to perfect a timely appeal upon entry of final judgment.